Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Action is in response to communication filed on 8/12/2021. 
Claims 2-24 are pending in this application.

Response to Arguments
Applicant’s arguments with respect to claims 2-24 have been fully considered but are not persuasive.
Issue A:
Applicant argues GS-NFV provides no details or suggests on timeout parameter defined in VNFD for performing a termination procedure and no motivation for a person of ordinary skill to modify VNFD to define a timeout parameter for executing termination procedures (Remark page 5-6).
Response to Issue A:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
ANDRIANOV teaches VNF termination based on expiration of a timer as recited in the first Action (5/14/2021). However, the timeout parameter taught by ANDRIANOV 
 
Double Patenting
Applicant requests that the double patenting rejection be held in abeyance is acknowledged. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 2-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19, 31-38 of US Patent No. 10,728,054. Although, the claims in the patented application anticipated claims in the present application.

U.S. Patent No. 10,728,054
Present Application
Claim 1.
A method for virtual network function (VNF) management, comprising: 

obtaining, by a network function virtualization (NFV) management entity, a termination requirement defined by a VNF descriptor (VNFD), the termination requirement defined by the VNFD for a VNF instance corresponding to the VNFD; 

selecting, by the NFV management entity, a termination procedure for the VNF instance in accordance with the termination requirement defined by the VNFD of the VNF instance defined by a VNF descriptor (VNFD) corresponding to the VNF instance and based thereon 

receiving, by the NFV management entity, a termination result of the VNF instance, the termination result indicating whether the VNF instance has been terminated.

A method for virtual network function (VNF) management, comprising: 

obtaining, by a network function virtualization (NFV) management entity, a message specifying a termination request, the termination request terminating a VNF instance corresponding to a VNF descriptor ( VNFD); 

selecting, by the NFV management entity, a graceful termination procedure for the VNF instance in accordance with the termination request and based thereon executing a script to perform the graceful termination procedure following expiration 






receiving, by the NFV management entity, a termination result of the VNF instance, the termination result indicating whether the VNF instance has been terminated.


Independent claim 19 is covered by the claim 31 of the patent. With respect to the dependent claims 3-18, 20-24, they are obvious over the patent in view of GS-NFV-IFA011 V0.3.0 2015-10 which described the VNFD data structure template for VNF operation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 4-10, 12-19, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over ANDRIANOV (US 2018/0253332 A1) in view of GS-NFV-IFA011 V0.3.0 2015-10 (Hereafter GS-NFV).

Regarding claim 2,  ANDRIANOV teaches a method for virtual network function (VNF) management, comprising: obtaining, by a network function virtualization (NFV) management entity, a message specifying a termination request, the termination request terminating a VNF instance (ANDRIANOV fig. 3 item #S32 receiving a termination VNF request for termination of VNF instance; [0150]); 
selecting, by the NFV management entity, a graceful termination procedure for the VNF instance in accordance with the termination request and based thereon executing a script to perform the graceful termination procedure following expiration of a 
receiving, by the NFV management entity, a termination result of the VNF instance, the termination result indicating whether the VNF instance has been terminated (ANDRIANOV fig. 3 item #S38-39 receive a confirmation that the VNF instance has been taken out of service; [0152]).
However, ANDRIANOV does not explicitly teach VNF termination request terminating a VNF instance corresponding to a VNF descriptor VNFD and related timeout parameters are defined in VNFD (Note: ANDRIANOV defined the VNF termination request associated timeout parameter as recited above).
GS-NFV teach VNF termination request terminating a VNF instance corresponding to a VNF descriptor VNFD and related parameters are defined in VNFD (GS-NSV section 4.1 VNF meta-data descriptor (e.g. VNFD) is used to specified VNF run-time parameters to install, instantiate and terminate).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ANDRIANOV in view of GS-NSV for VNF termination request and related parameters are defined in VNFD.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because it would have the advantage to implement the system more efficiently, i.e. utilize the standard defined data structure for standard compatibility and scalability (GS-NFV section 4.1).



Regarding claim 5, ANDRIANOV-GS-NSV teaches the method of claim 2, wherein the timing parameter specifies a minimum timeout for initiating or executing the graceful termination procedure for the VNF instance (ANDRIANOV [0169] if timer expired then terminating; [0152] wait for a certain timer t).

Regarding claim 6, ANDRIANOV-GS-NSV teaches the method of claim 2, wherein the VNFD defines a requirement for terminating virtual machines (VMs) associated with the VNF instance. (ANDRIANOV fig. 3, [0022-0023] termination sequence associated with VM).

Regarding claim 7, ANDRIANOV-GS-NSV teaches the method of claim 6, wherein the requirement for terminating the VMs associated with the VNF instance requires the VMs associated with the VNF instance to be terminated in parallel with one another. (ANDRIANOV [0151-0152] includes bring down VNF neighbors).

Regarding claim 8, ANDRIANOV-GS-NSV teaches the method of claim 6, wherein the requirement for terminating the VMs associated with the VNF instance requires the VMs associated with the VNF instance to be terminated sequentially. (ANDRIANOV [0150-0152][0159] includes sequence VNF termination)

Regarding claim 9, ANDRIANOV-GS-NSV teaches the method of claim 2, wherein initiating the termination procedure of the VNF instance comprises sending a request to terminate the VNF instance. (ANDRIANOV [0151]).

Regarding claim 10, ANDRIANOV-GS-NSV teaches the method of claim 9, wherein the request comprises an identifier of the VNF instance. (GS-NFV page 17 VNF contains an identifier)

Regarding claim 12, ANDRIANOV-GS-NSV teaches the method of claim 9, wherein the request indicates a time interval for terminating the VNF instance in accordance with a graceful termination mechanism. (ANDRIANOV [0152][0169]).

Regarding claim 13, ANDRIANOV-GS-NSV teaches the method of claim 9, wherein the request indicates a reason for terminating the VNF instance. (ANDRIANOV [0028]).

Regarding claim 14, ANDRIANOV-GS-NSV teaches the method of claim 2, wherein initiating or executing the graceful termination procedure for the VNF instance comprises starting a timer in accordance with a graceful termination requirement defined by the VNFD, the timer set according to a grace period associated with the graceful termination requirement. (ANDRIANOV [0152][0169], GS-NSV 4.1).



Regarding claim 16, ANDRIANOV-GS-NSV teaches the method of claim 2, further comprising releasing virtual resources of the VNF instance after the VNF instance has been terminated. (ANDRIANOV [0159] release resources).

Regarding claim 17, ANDRIANOV-GS-NSV teaches the method of claim 2, wherein the NFV management entity is an element manager (EM), a VNF manager (VNFM), or an NFV orchestrator (NFVO). (ANDRIANOV [0150] VNFM, NFVO)

Regarding claim 18, ANDRIANOV-GS-NSV teaches the method of claim 2, wherein a value of timeout parameter is defined by the VNFD. (ANDRIANOV [0152], GS-NSV section 4.1)

Regarding claim 19, 21-24, they do not teach or further define over the limitations in claim 2, 4-7 respectively. Therefore, claim 19, 21-24 are rejected for the same reasons as set forth in claim 2, 4-7.

Claims 3, 11, 20 are rejected under 35 U.S.C. 103 as being unpatentable over ANDRIANOV (US 2018/0253332 A1) in view of GS-NFV-IFA011 V0.3.0 2015-10 .
 
Regarding claim 3, ANDRIANOV-GS-NSV teaches the method of claim 2, wherein the VNFD defines mechanism for VNF as recited above.
However, ANDRIANOV-GS-NSV does not explicitly teaches further defines a recovery mechanism for recovering the VNF instance after the VNF instance has been terminated.
Chou teaches further defines a recovery mechanism for recovering the VNF instance after the VNF instance has been terminated (Chou [0048-0049] determine abnormal usage pattern; terminating and re-instantiation to restore the VNF performance)
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ANDRIANOV-GS-NSV in view of Chou for further defines a recovery mechanism for recovering the VNF instance after the VNF instance has been terminated.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because it would have enabled the system to operate more efficiently (Chou [0048-0049]).

Regarding claim 11, ANDRIANOV-GS-NSV-Chou teaches the method of claim 9, wherein the request indicates a recovery mechanism defined by the VNFD. (Chou [0047-0049])

Regarding claim 20, it does not teach or further define over the limitations in claim 3. Therefore, claim 20 is rejected for the same reasons as set forth in claim 3.

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE LIN whose telephone number is (571) 272-5137.  The examiner can normally be reached on Monday – Friday 7:30 AM – 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/S. L./
Examiner, Art Unit 2446



/AUSTIN J MOREAU/Primary Examiner, Art Unit 2446